Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 31 August 2022.  These drawings are unacceptable and will not be entered for including new matter.

Specification
The specification filed 31 August 2022 has not been entered because it does not conform to 37 CFR 1.121(b)(1)(ii).  The replacement paragraphs do not include markings to show all the changes relative to the previous version of at least paragraph 0062 as required.
The amendment filed 31 August 2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: the depiction of sockets 2011, 2012, 2021, and 2022 of amended figures 1, 2, and 5 are deemed to be new matter.  The original disclosure does not provide adequate support for the specific depths of the sockets as amended.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 6-7, 9-15, and 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation of claim 1 of “common carton material” is led to be indefinite as the metes and bounds are unclear.  The original specification discloses “a common carton material such as cardboard”.  It is unclear what materials other than cardboard a common carton material covers.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 2, 10, 14, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horna (DE 202018104698) further in view of shipBikes.com.
Claim 1:  Horna discloses a transport device 01 (package) for packaging a bicycle, comprising: a stand element 03 (base) having a rail 12 forming a first positioning groove and second positioning groove separated from each other by retaining element 19, wherein the first and second positioning grooves are formed at two opposite ends of the stand element 03 (base), respectively, wherein a first socket and a second socket are respectively provided on inner surfaces of two side walls of the first positioning groove, wherein a third socket and a fourth socket are respectively provided on inner surfaces of two side walls of the second positioning groove; and a casing 02 (cover) enclosing the stand element 03 (base) to form a receiving space therewith (see fig. 1-3, 5, and annotated fig. 4 below).  
Horna does not disclose the first positioning groove being provided with a first retaining member, one end of the first retaining member being inserted into the first socket, the other end of the first retaining member being inserted into the second socket, the second positioning groove being provided with a second retaining member, one end of the second retaining member being inserted into the third socket, the other end of the second retaining member being inserted into the fourth socket, or wherein the material of the first and second retaining members is a cushioning material or a common carton material.
ShipBikes.com teaches a package for packaging bicycle wheels, comprising an eWheel Shipper Box having an opening on a first exterior wall, an opening on an opposite second exterior wall, and a socket on an insert panel; a compression tube (retaining member) which extends between the openings and through the socket; and red plastic caps which are pressed through the openings in the first and second exterior walls and into the ends of the compression tube (retaining member) to hold it in place; wherein the compression tube (retaining member) extends through the spokes of a wheel and is made from cardboard (common carton material) (see page 1 and steps 4-5). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the transport device 01 (package) to have a first set of openings on wall parts 04 & 05 of the casing 02 (cover) aligned with the first and second socket, a second set of openings on wall parts 04 & 05 of the casing 02 (cover) aligned with the third and fourth socket, four red plastic caps, and a compression tube (first retaining member) with one end inserted into the first socket, the other end inserted into the second socket, and extending between the first set of openings, and a compression tube (second retaining member) with one end inserted into the third socket, the other end inserted into the second socket, and extending between the second set of openings, in view of shipBikes.com, in order to provide additional crushing resistance to the transport device 01 (package) and to better restrain a bicycle being transported as the compression tubes (first and second retaining members) will pass between spokes of held wheels.

    PNG
    media_image1.png
    570
    495
    media_image1.png
    Greyscale

Claim 2:  The combination discloses the stand element 03 (base) comprising a base portion and two support portions, the support portions respectively protrude from two opposite ends of the base portion, and each of the positioning grooves extends from one of the support portions to the base portion (see annotated fig. 4 above).  	
Claim 10:  The combination discloses the first and second positioning grooves being L-shaped (see annotated fig. 4 above).
Claim 14:  The combination discloses the first and second positioning grooves being aligned with each other along a longitudinal direction of the stand element 03 (base) (see annotated fig. 4 above).  
Claim 19:  The combination discloses the casing 02 (cover) comprising wall parts 04 & 05 (end plates), and each of the wall parts 04 & 05 (end plates) being provided with a hole (see fig. 1).

Claim(s) 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horna (DE 202018104698) and shipBikes.com as applied to claim 2 above, and further in view of Kempf (DE 3530151).
Claim 6:  The combination discloses the claimed invention except for a reinforcing portion formed between each of the support portions and the base portion, and each of the first and second positioning grooves extending from one of the support portions through one of the reinforcing portions adjacent to each of the support portions to the base portion.  
Kempf discloses a bike stand having a carrying tray 12 adjustable to the length of the bike and width of the tire, wherein the bike stand has an arc surface at each distal end to support the wheels (see figure).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the transport device 01 (package) such that the first and second positioning grooves each include an arc surface, as taught by Kempf, in order to better restrain a bicycle and prevent unwanted shifting.  
The combination results in the arc surface forming a reinforcing portion between each of the support portions and base portion with each of the first and second positioning grooves extending from one of the support portions through one of the reinforcing portions adjacent to each of the support portions to the base portion.
Claim 7:  The combination discloses each of the reinforcing portions having an arc surface (see figure ‘151)

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horna (DE 202018104698) and shipBikes.com as applied to claim 2 above, and further in view of Stolpman (US 2299355).
Claim 9:  The combination discloses the claimed invention except for a cushioning material disposed on a bottom surface of a top plate of the cover.  
Stolpman discloses a carton holding a bicycle, wherein an insert 5 and fibre board strips 10 (cushioning material), are disposed on an inner surface of the bottom 1 of the carton, wherein the fibre board strips 10 (cushioning material) is abutted against and located between the frame member 7 of the bicycle and the carton (see fig. 1, 4, and 7).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified a bottom surface of a top plate of the casing 02 (cover) to have an insert 5 and fibre board strips 10 (cushioning material), as taught by Stolpman, in order to better restrain a bicycle and prevent unwanted shifting.

Claim(s) 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horna (DE 202018104698) and shipBikes.com as applied to claim 1 above, and further in view of Moeve (DE 202018102422).
Claims 11 and 12:  The combination discloses the claimed invention except for the base having a storage portion disposed between the first and second positioning grooves.
  Moeve discloses a bicycle transport packaging having a base element 10  having a channel 11 forming two positioning grooves separated from each other by fixing blocks 15, wherein the positioning grooves are formed at two opposite ends of the base element 10, wherein the base element 10 has a storage portion disposed between the positioning grooves (see annotated fig. 4 below and fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the transport device 01 (package) of Horna to have fixing blocks 15 located in the rail at the inner location of wheels of a held bicycle, as taught by Moeve, in order to further restrain a held bicycle in place and resist unwanted shifting.
The combination results in a storage portion disposed between the first and second positioning grooves.

    PNG
    media_image2.png
    603
    616
    media_image2.png
    Greyscale


Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horna (DE 202018104698), shipBikes.com, and Moeve (DE 202018102422) as applied to claim 12 above, and further in view of Rothe (US 2609091).
Claim 13:  The combination discloses the storage portion comprising a storage slot formed on the stand element 03 (base).
The combination does not disclose a storage box disposed in the storage slot.
Rothe teaches a shipping container D for a bicycle A and a box 32 held within the shipping container D between the wheels B of the bicycle A (see fig. 1).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the transport device 01 (package) to include a box 32 located between placement of wheels and therefore in the slot, as suggested by Rothe, in order to restrain accessories in a removable fashion.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horna (DE 202018104698) and shipBikes.com as applied to claim 14 above, and further in view of Cotte (EP 720955).
Claim 15:  The combination discloses longitudinal directions of the first and second positioning grooves being parallel to the longitudinal direction of the stand element 03 (base) (see fig. 1).
The combination does not disclose center lines of the longitudinal directions of the first and second positioning grooves being located on one side of a center line of the longitudinal direction of the base.
Cotte teaches a packaging device 10 comprising a belt 14 & wedging boxes 22 & 24, four sets of parallel slots 48 at opposite ends of the belt 14 & wedging boxes 22 & 24 to hold four bicycles, a closing cover 26 enclosing the belt 14 & wedging boxes 22 & 24 to form a receiving space therein, the slots 48 being aligned with each other along a longitudinal direction of the belt 14 & wedging boxes 22 & 24, the longitudinal directions of two parallel slots 48 being parallel to the longitudinal direction of the belt 14 & wedging boxes 22 & 24, and center lines of the longitudinal directions of the two parallel slots 48 being located on one side of a center line of the longitudinal direction of the belt 14 & wedging boxes 22 & 24 (see fig. 1-3).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the transport device 01 (package) to be wider and hold multiple bicycles, as taught by Cotte, in order to protect and ship multiple bicycles in a single package for more economic shipping and a reduction in packaging materials used. 
	The combination results in center lines of the longitudinal directions of the first and second positioning grooves being located on one side of a center line of the longitudinal direction of the base.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horna (DE 202018104698) and shipBikes.com as applied to claim 1 above, and further in view of Yang (US 20080112115).
Claim 18:  The combination discloses the casing 02 (cover) comprising two wall parts 04 & 05 (side plates), the stand element 03 (base) comprising two side walls (see fig. 1 and 4).
The combination does not disclose each of the side plates being provided with at least one cover fixing hole, each of the side walls being provided with at least one base fixing hole, the package further comprises at least two fixing members, and the fixing members are respectively fixed in the cover fixing holes and the base fixing holes.
Yang teaches a packaging structure capable of packaging a bicycle, comprising: a lower box 31 having two side walls each provided with at least one opening 317 (base fixing hole) and an external box 3 comprising two side plates each provided with at least one opening (cover fixing hole) enclosing the lower box 31 to form a receiving space therewith, and at least two fasteners 35 (fixing members), and the fasteners 35 (fixing members) being respectively fixed in the openings (cover fixing holes) and the openings 317 (base fixing holes) (see fig. 2-3 and 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the transport device 01 (package) such that the stand element 03 (base) side walls each have at least one opening 317 (base fixing hole), the wall parts 04 & 05 (side plates) each have at least one opening (cover fixing hole), and to have fasteners 35 (fixing members) being respectively fixed in the openings (cover fixing holes) and the openings 317 (base fixing holes), as taught by Yang, in order to provide the transport device 01 (package) with redundant and more secure attachment between the stand element 03 (base) and casing 02 (cover).

Response to Arguments
The 35 U.S.C. § 112 rejections in paragraphs 4-6 of office action dated 31 May 2022 are withdrawn in light of the amended claims filed 31 August 2022. 
Examiner reminds applicant that all changes to the drawings shall be explained, in detail, in either the drawing amendment or remarks section of the amendment paper as required by 37 C.F.R. 1.121.  
Applicant’s arguments, see page 13, filed 31 August 2022, with respect to the rejection(s) of claim(s) 1 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Horna (DE 202018104698) further in view of shipBikes.com.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLAN D STEVENS whose telephone number is (571)270-7798. The examiner can normally be reached Monday-Friday 12-8 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571)272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLAN D STEVENS/Primary Examiner, Art Unit 3736